DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	As to claims 3 and 6, “the layer” in line 4 lacks antecedent basis.  There is no layer recited in claim 1 or claim 6 (on which claims 3 and 6 respectively depend).  Lines 3-4 of each claim are contradictory if the layer in line 4 is also the layer in line 3.  Additionally with respect to claim 9, it seems there cannot be any layer since the powders were injected together and melted together.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3 and 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,837,960) in view of Wissenbach (US 20060081573).
As to claim 1, Lewis teaches a manufacturing method interpreted to form a stack formation comprising:
injecting a first material to a target from a first nozzle (29:58-59);
applying laser light to the first material to melt the injected first material (29:61-62, alloy; claim 1, step d.);
injecting a second material to the target from a second nozzle (29:53-54; 29:61 “another metal”);
applying laser light to the second material to melt the injected second material (29:61-62, alloy; claim 1, step d.).
Lewis appears to be silent to the remelting the first material and the second material on the target.
Wissenbach teaches that surfaces may be smoothed by remelting ([0034]-[0035]) with a laser ([0027]).  In the combination with Lewis, one of ordinary skill in the art would have applied the Wissenbach remelting process to the alloy formed from the Lewis process to smooth the surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wissenbach remelting process into Lewis as an obvious improvement having the desirable benefit that the Lewis material would have a reduced surface roughness (Wissenbach, [0035]).
As to claim 2, Lewis provides an alloy (see rejection of claim 1) which would inherently attach the second material to the first material on the target.  As to claim 3, Lewis already teaches that the ratio of powders can be changed to form a compositional gradient (column 25, especially 25:41-45).
As to claim 6, Lewis teaches a manufacturing method interpreted to form a stack formation comprising:
injecting a first material and a second material to a target from a nozzle (29:53-61);
applying laser light to the first material to melt the injected first and second materials (29:61-62, alloy; claim 1, step d.);
Lewis appears to be silent to the remelting the first material and the second material on the target.
Wissenbach teaches that surfaces may be smoothed by remelting ([0034]-[0035]) with a laser ([0027]).  In the combination with Lewis, one of ordinary skill in the art would have applied the Wissenbach remelting process to the alloy formed from the Lewis process to smooth the surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wissenbach remelting process into Lewis as an obvious improvement having the desirable benefit that the Lewis material would have a reduced surface roughness (Wissenbach, [0035]).
As to claim 7, Lewis provides simultaneous injection of the first and second materials (29:59-62).  As to claim 8, Lewis provides a mixed powder before injecting from the nozzle (25:24-40).  As to claim 9, Lewis already teaches that the ratio of powders can be changed to form a compositional gradient (column 25, especially 25:41-45).

Claims 4, 5, 10, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,837,960) in view of Wissenbach (US 20060081573), and further in view of Singh (US 8,124,300).  Lewis and Wissenbach teach the subject matter of claims 1 and 6 above under 35 U.S.C. 103.
As to claims 4 and 10, Lewis and Wissenbach are silent to the subject matter of these claims. 
However, Singh teaches measuring the shapes of features on a substrate (5:62-67), and correcting the dimension of the features by removing material to correct the defect (6:18-39). 
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these steps from the Singh process into the modified Lewis process as an improvement that would correct defects in the shape of the article.
As to claims 5 and 11, in the combination of Singh with Lewis above, Singh inherently compares a measured shape to a threshold (the ideal shape) to generate defect data (6:13-14) and removing material using a laser when the measured shape is different from the ideal shape (column 6, especially “defect data” at 6:19).  Since the defect data is generated and stored using an inspection tool and correction tool (6:10-30), Singh inherently or obviously stores the measured shape data and ideal/threshold shape data on a controller.  It would have been prima facie obvious to incorporate these features from Singh into Lewis for the same reasons set forth above in the rejection of claims 4 and 10.

Claims 1-3 and 6-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE Systems (EP 2502729) in view of Wissenbach (US 20060081573).
As to claim 1, BAE Systems teaches a manufacturing method interpreted to form a stack formation (Figs. 5A-5D) comprising:
injecting a first material to a target from a first nozzle ([0023], 116A);
applying laser light to the first material to melt the injected first material ([0032]);
injecting a second material to the target from a second nozzle ([0023], 116B);
applying laser light to the second material to melt the injected second material ([0032]).
BAE Systems appears to be silent to the remelting the first material and the second material on the target.
Wissenbach teaches that surfaces may be smoothed by remelting ([0034]-[0035]) with a laser ([0027]).  In the combination with BAE Systems, one of ordinary skill in the art would have applied the Wissenbach remelting process to the alloy formed from the BAE Systems process to smooth the surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wissenbach remelting process into BAE Systems as an obvious improvement having the desirable benefit that the BAE Systems material would have a reduced surface roughness (Wissenbach, [0035]).
As to claim 2, BAE Systems would inherently attach the second material to the first material on the target.  See the rejection of claim 1  As to claim 3, BAE Systems already teaches that the ratio of powders can be changed ([0028]).
As to claim 6, BAE Systems teaches a manufacturing method interpreted to form a stack formation comprising:
injecting a first material and a second material to a target from a nozzle ([0028]);

BAE Systems appears to be silent to the remelting the first material and the second material on the target.
Wissenbach teaches that surfaces may be smoothed by remelting ([0034]-[0035]) with a laser ([0027]).  In the combination with BAE Systems, one of ordinary skill in the art would have applied the Wissenbach remelting process to the alloy formed from the BAE Systems process to smooth the surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wissenbach remelting process into BAE Systems as an obvious improvement having the desirable benefit that the BAE Systems material would have a reduced surface roughness (Wissenbach, [0035]).
As to claim 7, BAE Systems provides simultaneous injection of the first and second materials ([0028]).  As to claim 8, BAE Systems provides a mixed powder before injecting from the nozzle ([0028], last sentence).  As to claim 9, BAE Systems already teaches that the ratio of powders can be changed ([0028]).

Claims 4, 5, 10, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over BAE Systems (EP 2502729) in view of Wissenbach (US 20060081573), and further in view of Bayer (US 20120213659).  BAE Systems and Wissenbach teach the subject matter of claims 1 and 6 above under 35 U.S.C. 103.
As to claims 4 and 10, BAE Systems and Wissenbach are silent to the subject matter of these claims. 

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these steps from the Bayer process into the modified BAE Systems process as an improvement that would conform the article to predetermined final contours.
As to claims 5 and 11, in the combination of Bayer with BAE Systems above, Bayer inherently compares a measured shape to a threshold (the predetermined final contour) and removing material using laser ablation when the measured shape is different from the predetermined final contour.  The measurement and predetermined final contour would obviously be stored on a controller ([0009]).  It would have been prima facie obvious to incorporate these features from Bayer into BAE Systems for the same reasons set forth above in the rejection of claims 4 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742